Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “unilateral biportal endoscopy” in line 1. Use of the term unilateral does not appear to add any further limitation in the claim. According to Merriam-Webster’s dictionary, the definition of the term unilateral is “of, relating to, or affecting one side of a subject”. Thus, it is unclear how the term “unilateral” is affecting the definition of the phrase “biportal endoscopy”. Appropriate correction or explanation is required.
Claims 2, 4-5 are rejected for being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 5800383) in view of Ouyang (US 20120289858) and further in view of Iizuka (US 20050283139).
Regarding claim 1, Chandler discloses a method of unilateral biportal endoscopy (abstract; Note two ports in incision site 50; FIG. 2, reproduced below; col. 6, lines 17-40), the method comprising: 
securing pathways (Two Portals, incision site 50, are made for fluid supply and waste return. FIG. 2; col. 6, lines 17-67) for a working portal (Portal where supply conduit 48 is passed through can be considered as a working portal.) and an endoscopic portal (Portal where waste fluid return conduit 68 exits, can be considered as endoscopic portal. col. 6, lines 17-67; conduit 68 is connected to a vacuum line. Col. 8, lines 35-59) that extend toward a surgical site in the body of a patient and are distanced from each other (FIG. 2); 
inserting a surgical instrument (Second line, the suction conduit 69 is provided for a motorized shaver. Col. 3, lines 10-40; Col. 8, lines 35-59) required for surgery into the secured working portal; 
inserting an endoscope comprising a sheath mechanism and an endoscopic camera into the endoscopic portal ( illuminated endoscope is provided. Col. 14, lines 57-col. 15, lines 7; An endoscope includes a sheath and a camera for viewing.); 
performing surgery using the surgical instrument inserted into the working portal while monitoring the surgical site through the endoscope with the endoscope inserted in the endoscopic portal (A arthroscopic power shaver is used for clearing the site. Col. 20, lines 25-40); 
supplying, during the step of performing surgery, a saline solution from outside to the surgical site using a conduit (The saline is supplied through the conduit 48; FIG. 2; abstract; col. 6, lines 17-67), guiding the saline solution to flow through the surgical site using the sheath of the conduit to remove materials generated at the surgical site (Conduit guides the saline; FIG. 2), and discharging, through the working portal, the saline solution and the removed materials that are generated at the surgical site from the body (Conduit 68 is connected to a vacuum line for discharging the waste. Col. 6, lines 17-67; Col. 8, lines 35-59) using the surgical instrument inserted in the working portal during the performing of the surgery; and 
removing (Surgical instruments are removed after performing surgery. FIG. 2; col. 18, lines 60-67) the surgical instrument and the endoscope after performing of the surgery.

Chandler does not expressly disclose supplying, a saline solution from outside to the surgical site through the endoscope comprising a sheath mechanism inserted in the endoscopic portal; and suturing entrances of the working portal and the endoscopic portal.
Ouyang is directed to performing hysteroscopy (abstract) and teaches supplying, a saline solution from outside to the surgical site through an endoscope comprising a sheath mechanism inserted in the endoscopic portal (Hysteroscope 5000 has a sheath; FIGS. 50, 51; Forward facing fluid ports, 620 and 622 include channels; para [0121], [0153]; Endoscope is used for clearing debris inside the body by passing a saline solution; FIG. 51; para [0194]-[0195], [0121]).
Iizuka is directed to performing surgery using multiple ports and teaches suturing entrances of the working portal and the endoscopic portal (The skin is sutured. FIG. 1; [0185]) after the performing of the surgery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandler to have endoscope in the surgical system to supply saline solution in the surgical site using the endoscope sheath so that visualization and saline supply could be done by using the same tool. Further, one of ordinary skill in the art would be motivated in suturing the entrances of the working portal and the endoscopic portal because this is an obvious next step after performing surgery to protect the surgical area.  

    PNG
    media_image1.png
    601
    885
    media_image1.png
    Greyscale


Regarding claim 4, Chandler as modified teaches the method of claim 1, wherein the working portal and the endoscopic portal are configured such that the entrances thereof are distanced from each other, and the portals extend into the body to be close to each other such that ends thereof meet with each other at the surgical site (Chandler: The entrances of incision site 50 are distanced from each other. They extend into the body and are close to each other and meet with each other. FIG. 2).
Regarding claim 5, Chandler as modified teaches the method of 4, wherein an angle between the working portal and the endoscopic portal is equal to or less than 90 degrees (Chandler: As seen from FIG. 2, the angle between the working portal and the endoscopic portal is less than 90 degrees because they meet inside the knee.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 5800383) in view of Ouyang (US 20120289858) and Iizuka (US 20050283139) and further in view of Rathi (US 20110172767) and Bonati (US 5472426).
Regarding claim 2, Chandler as modified does not teach the method of claim 1, wherein the securing the pathways includes: 
marking positions of the entrances of the working portal and the endoscopic portal on the skin of the patient; 
incising marking portions marked by the marking; 
inserting an enlarging tube into the body through an incision opened by the incising, thereby forming a pathway extending toward the surgical site; and 
enlarging the pathway to enlarge a diameter of the pathway by using enlarging tubes having different sizes. However, marking positions of the entrances, and enlarging surgical pathways are well known steps in surgical processes.   For example, Iizuka teaches wherein the securing the pathways includes: 
inserting an enlarging tube into the body through an incision opened by the incising, thereby forming a pathway extending toward the surgical site (Iizuka: an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]); and
enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube (An inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]). 
Bonati teaches enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube having different sizes (Progressively enlarging an arthroscopic incision by employing a plurality of dilator tubes of decreasing length and increasing diameter; col. 3, lines 52-56; FIGS. 11-15).
Rathi teaches an analogous surgical method comprising incising marking portions marked by the marking (incision/puncture 223 based on marking or angle of approach; Para [0184]; Marking an incision location and an indicator of an angle of approach; abstract; para [0021]-[0022], [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Chandler in accordance with the teaching of Iizuka to enlarge a diameter of the pathway by inserting an enlarging tube into the body through an incision opening. This would be done for the predictable result of reducing trauma during surgery by way of having enlarged pathway.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Chandler in accordance with the teaching of Bonati to include a step of enlarging incision using enlarging tubes having different sizes. This would be done for the predictable result of reducing trauma during surgery by way of having enlarged pathways of different sizes for the tools of different sizes.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Chandler to comprise marking positions of entrances, and incising at the marked portions, in accordance with the teaching of Rathi for providing a clear surgery location to a user. This would be done for the predictable result of precise incision placement during surgery. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20050283139) in view of Ouyang (US 20120289858), and further in view of Chandler (US 5800383).
Regarding claim 1, Iizuka discloses method of unilateral biportal endoscopy (FIGS.1, 5; FIG. 5 provides multiple ports for surgery), the method comprising: 
securing pathways for a working portal and an endoscopic portal that extend toward a surgical site in the body of a patient and are distanced from each other (Port holes are formed to reach the organ in the body by trocars 21 to 23. Para [0127], [0126]; FIG. 5);
inserting a surgical instrument required for surgery into the secured working portal (An ultrasonic therapeutic instrument 24 is inserted into the port of the trocar 21. FIG. 5; para [0130]);
performing surgery using the surgical instrument inserted into the working portal (ultrasonic therapeutic process, electric-knife for performing surgery in the port of trocar 21; FIGS. 5-6; Para [0130], [0144]) while monitoring the surgical site through the endoscope (Image is displayed on a monitor 26C; Para [0131]) with the endoscope inserted in the endoscopic portal (endoscope 26 is inserted in the port of trocar 23for imaging. Para [0131]);
discharging, through a working portal, the removed materials that are generated at the surgical site from the body using the surgical instrument inserted in the working portal during performing of the surgery (draining is done in step S7; FIG. 1; In step S7, a drain for keeping the negative pressure in the chest cavity is kept in the body via the port holes. Para [0185]);
removing the surgical instrument and the endoscope after the performing of the surgery (Various threads and devices are separated from the trocars of the ports. FIG. 1; Para [0185]); and
suturing entrances of the working portal and the endoscopic portal (The skin is sutured; FIG. 1; [0185]).

    PNG
    media_image2.png
    649
    474
    media_image2.png
    Greyscale


Iizuka does not explicitly disclose inserting an endoscope comprising a sheath mechanism and an endoscopic camera into the endoscopic portal; supplying, during the step of performing surgery, a saline solution from outside to the surgical site through the endoscope inserted in the endoscopic portal, guiding the saline solution to flow through the surgical site using the sheath mechanism to remove materials generated at the surgical site; and 
discharging, through the working portal, the saline solution and the removed  materials that are generated at the surgical site from the body  using the surgical instrument inserted in the working portal during the performing of the surgery. 
Ouyang is directed to performing hysteroscopy (abstract) and teaches inserting an endoscope comprising a sheath mechanism (hysteroscope 5000 has a sheath; FIGS. 50, 51; Forward facing fluid ports, 620 and 622 include channels; para [0121], [0153]) and an endoscopic camera  (camera 640; FIG. 50) into the endoscopic portal (Clearing debris inside the body by saline; FIG. 51; para [0121]).  Ouyang further teaches that saline fluid could be used for washing lens for clear viewing of the surgical area (Para [0195]).
Chandler is directed to a fluid management system for irrigation of a body cavity in arthroscopic surgery having a pressurized fluid circuit for supplying irrigation fluid and a vacuum fluid circuit for withdrawing waste fluid from the cavity (abstract) and teaches supplying, during the step of performing surgery, a saline solution (uninterrupted supply of saline/irrigation fluid; FIGS. 2-3; col. 8, lines 3-15; As shown, sterile saline irrigation fluid exits the accumulator into the supply line 48 to the incision site 50.)  from outside to the surgical site through the endoscope (Arthroscope; abstract; col. 4, lines 10-35) inserted in an endoscopic portal (incision site 50; FIG. 2; ), guiding the saline solution to flow through the surgical site using the sheath mechanism (Cannula or scope/sheath guides the solution;  col. 18, lines 25-30; The system is for arthroscopic surgery having a pressurized fluid circuit for supplying irrigation fluid and a vacuum fluid circuit for withdrawing waste fluid from the cavity. Abstract; FIGS. 2-3) to remove materials generated at the surgical site, and 
discharging, through the working portal (portal where return conduits 68, 69 return from  the knee. FIG. 2), the saline solution and the removed  materials (waste fluid return conduits 68, 69; FIGS. 2-3; The system is for arthroscopic surgery having a pressurized fluid circuit for supplying irrigation fluid and a vacuum fluid circuit for withdrawing waste fluid from the cavity. Abstract; FIGS. 2-3; Flow of the irrigation fluid through the joint keeps the field of view clear and evacuates most of the loose debris; col. 1, lines 29-31) that are generated at the surgical site from the body  using the surgical instrument (waste fluid return conduits 68, 69) inserted in the working portal during the performing of the surgery. Chandler further teaches that pressured supply of the saline clears the surgical area and provides clear view.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Iizuka’s method of performing surgery and discharging through working portal to include a step of inserting an endoscope with camera for viewing of the surgical site in accordance with the teaching of Ouyang, and a step of supplying saline solution from one port and discharging from the other port in accordance with the teaching of Chandler, so that clear view of the surgical field could be provided by clearing waste material from the surgical site (col. 1, lines 29-31; abstract of Chandler). A person of ordinary skill in the art would use the endoscope sheath (the sheath of hysteroscope 5000) to supply saline solution because this an obvious way of supplying fluid in the surgical area when the endoscope is already being used in the surgery.
Regarding claim 4, Iizuka as modified teaches the method of claim 1, wherein the working portal and the endoscopic portal are configured such that the entrances thereof are distanced from each other, and the portals extend into the body to be close to each other such that ends thereof meet with each other at the surgical site (Iizuka; FIGS. 5, 8).
Regarding claim 5, Iizuka as modified teaches the method of 4, wherein an angle between the working portal and the endoscopic portal is equal to or less than 90 degrees (Iizuka: Angle is less than 90 degree; FIG. 5).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 20050283139) in view of Ouyang (US 20120289858) and Chandler (US 5800383) and further in view of Rathi (US 20110172767) and Bonati (US 5472426).
Regarding claim 2, Iizuka as modified teaches the method of claim 1, wherein the securing the pathways includes: 
inserting an enlarging tube into the body through an incision opened by the incising, thereby forming a pathway extending toward the surgical site (Iizuka: an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]); and
enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube (an inner needle having a conical-shaped distal end thereof is inserted in a sheath of a trocar to be projected from the distal end, the incision portion of the skin is widened to form a hole in the body. Para [0127]).  
However, Iizuka does not expressly disclose enlarging the pathway to enlarge a diameter of the pathway by using enlarging tubes having different sizes, marking positions of the entrances of the working portal and the endoscopic portal on the skin of the patient; incising marking portions marked by the marking. However, marking positions of the entrances, and enlarging surgical pathways are well known steps in surgical processes. For example, Bonati teaches enlarging the pathway to enlarge a diameter of the pathway by using an enlarging tube having different sizes (Progressively enlarging an arthroscopic incision by employing a plurality of dilator tubes of decreasing length and increasing diameter; col. 3, lines 52-56; FIGS. 11-15).
Rathi teaches an analogous surgical method comprising incising marking portions marked by the marking (incision/puncture 223 based on marking or angle of approach; Para [0184]; Marking an incision location and an indicator of an angle of approach; abstract; para [0021]-[0022], [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Iizuka to enlarge a diameter of the pathway by using enlarging tubes having different sizes in accordance with the teaching of Bonati. This would be done for the predictable result of reducing trauma during surgery by way of having enlarged pathways.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Iizuka to comprise marking positions of entrances, and incising at the marked portions, in accordance with the teaching of Rathi for providing a clear surgery location to a user. This would be done for the predictable result of precise incision placement during surgery.

Response to Arguments
Applicant' s arguments, filed 05/24/2022, with respect to the rejection(s) of claim(s) have been fully considered and the rejection dated 02/01/2022 has been withdrawn.  However, upon further consideration, a new rejection is made. See rejections set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Farin (US 20140005474 A1) for providing suction in parallel to an endoscope (para [0105]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/17/2022